Name: Commission Regulation (EEC) No 2375/93 of 27 August 1993 on the supply of milk products as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 8 . 93 Official Journal of the European Communities No L 218/5 COMMISSION REGULATION (EEC) No 2375/93 of 27 August 1993 on the supply of milk products as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submissions of tenders ; whereas, in order to avoid re ­ publication of the notice of invitation to tender, a third deadline for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain recipients 2 312 tonnes of milk powder and 105 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 August 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30 . 12 . 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, p. 6 . (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . (4 OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 218/6 Official Journal of the European Communities 28 . 8 . 93 ANNEX I LOTS A and B 1 . Operation Nos (') : see Annex II 2 . Programme : 1993 3 . Recipient (2) : Euronaid, PO Box 12, NL-2501 CA Den Haag, Nederland (tel . (31-70)33 05 757 ; fax 36 41 701 ; telex 30960 euron nl) 4. Representative of the recipient : see OJ No C 103, 16 . 4. 1987 5 . Place or countries of destination : see Annex II 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (  ') (6) : (see OJ No C 114, 29. 4. 1991 , p . 1 (under I.B.I )) 8 . Total quantity : 1 995 tonnes 9 . Number of lots : two (see Annex II) 10 . Packaging and marking (*) f) : 25 kg see OJ No C 114, 29 . 4. 1991 , p. 1 (under I.A.2, IA2.3 and I.B.3) markings in English (B), French (Al , A3 and A4) and Spanish (A2, A5 and A6) supplementary markings on the packaging : see Annex II 1 1 . Method of mobilization : the Community market manufacture of skimmed-milk powder, and the incorporation of vitamins, must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and, if appropriate, port of landing :  17 . Period for making the goods available at the port of shipment : 11  31 . 10 . 1993 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 13. 9. 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 27. 9 . 1993 (b) period for making the goods available at the port of shipment : 25 . 10  14. 11 . 1993 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 11 . 10 . 1993 (b) period for making the goods available at the port of shipment : 8  28 . 1 1 . 1 993 (c) deadline for the supply :  22. Amount of tendering security : ECU 20 per tonne 23 . Amount of delivery security : 10 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur T. Vestergaard, Batiment Loi 120, bureau 7/46, 200 rue de la Loi , B-1049 Bruxelles, telex : 22037 / 25670 AGREC B ; telefax : (32-2)296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on application by the successful tenderer ^): refund applicable 23. 6 . 1993 , fixed by Commission Regulation (EEC) No 2101 /93 (OJ No L 190 , 30 . 7. 1993, p. 39) 28 . 8 . 93 Official Journal of the European Communities No L 218/7 LOT C 1 . Operation No ('): 820/93 2. Programme : 1993 3. Recipient (2) : Mozambique 4. Representative of the recipient : Ministry of Health, Av. Salvador Allende, Maputo ; contact Mr Jorge Xhlone, (tel. 423 822/430 814, telex 6-239 Misau MO) 5. Place or country of destination Q : Mozambique 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (3) (l0) : See OJ No C 114, 29 . 4. 1991 , p. 1 (IA.l ) 8 . Total quantity : 317 tonnes 9. Number of lots : one (three parts : lot CI : 88 tonnes, lot C2 : 180 tonnes, lot C3 : 49 tonnes) 10. Packaging and marking Q (8) : See OJ No C 114, 29 . 4. 1991 , p. 1 (IA.2, IA.2.3 , IA.3) Markings in Portuguese 11 . Method of mobilization : the Community market The skimmed-milk powder must be manufactured after the award of the tender 12. Stage of supply : free at destination 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : lot C 1 : Maputo ; lot C 2 : Beira ; lot C 3 : Nacala 16. Address of the warehouse and, if appropriate, port of landing : lot Cl : Centro de abastecimentos, Av. das FPLM No 264 Distance Port-Warehouse : 13 km ; Contact : Valeriano de Brito lot C 2 : DirecÃ §Ã £o provincial de SaÃ ºde, Bairro da Manga Distance Port-Warehouse : 20 km ; Contact : JosÃ © Gundana lot C 3 : Hospital psiquiÃ ¡trico, Nampula Distance Port-Warehouse : 240 km ; Contact : AmÃ ©rico dos Anjos Viagem 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 11  31 . 10 . 1993 18. Deadline for the supply : 21 . 11 . 1993 1 9. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 13. 9 . 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 27. 9 . 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 25. 10  14. 11 . 1993 (c) deadline for the supply : 5. 12. 1 993 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 11 . 10. 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 8  28 . 11 . 1993 (c) deadline for the supply : 19 . 12. 1 993 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã l'at ­ tention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles (telex 22037 AGREC B / 25670 AGREC B ; telefax : (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 23. 8 . 1993, fixed by Commission Regulation (EEC) No 2101 /93 (OJ No L 190, 30. 7. 1993, p. 39) No L 218/8 Official Journal of the European Communities 28 . 8 . 93 LOT D 1 . Operation No ('): 679/93 2. Programme : 1993 3. Recipient (2) : Mozambique 4. Representative of the recipient : Tropic 1295 Av. Zadequias Manganhela, Maputo, (tel : (258 1 ) 430 119 - 430 120 - 430 129, fax : 430128 ; contact : Mr Borralho, Director-General) 5. Place or country of destination : Mozambique 6. Product to be mobilized : Butteroil 7. Characteristics and quality of the goods (3) (l0) (") : (see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under I .E.I ) 8 . Total quantity : 105 tonnes 9. Number of lots : one 10. Packaging and marking f) (8) : See OJ No C 114, 29 . 4. 1991 , p . 1 (under I .E.2.1 , 1.E.2.2., I .E.2.3 and I .E.3), 20 kg metal canisters Markings in Portuguese 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at destination 13. Port of shipment :  1 4. Port of landing specified by the recipient :  15. Port of landing : San Juan del Sur 16. Address of the warehouse and, if appropriate, port of landing : see point 4 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 11  24. 10 . 1993 18 . Deadline for the supply : 21 . 11 . 1993 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders (4) : 12 noon (Brussels time) on 13 . 9 . 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 27. 9 . 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 25. 10  7. 11 . 1993 (c) deadline for the supply : 5 . 12. 1 993 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 11 . 10 . 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 8  21 . 11 . 19932 (c) deadline for the supply : 19 . 12. 1993 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 1 0 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi , 200, B- 1 049 Brux ­ elles telex 22037 / 25670 AGREC B : telefax : (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on application by the successful tenderer (4): refund applicable on 23. 8 . 1993, fixed by Commission Regulation (EEC) No 2101 /93 (OJ No L 190, 30. 7. 1993, p. 39) 28 . 8 . 93 Official Journal of the European Communities No L 218/9 Notes : (') The operation should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifiying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded . The radioactivity certificate must indicate the caesium-134 and - 137 and iodine-131 levels . (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities . The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108, 1 . 5 . 1993, p. 106) shall not apply to this amount. (*) Commission delegation to be contacted by the successful tenderer : see OJ No C 1 14, 29 . 4 . 1991 , p. 33 . (6) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  health certificate,  veterinary certificate issued by an official entity stating that the product was processed with pasteu ­ rized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not regis ­ tered foot-and-mouth disease nor any other nbtifiable infectious/contagious disease during the 12 months prior to the processing. Q Placed in 20-foot containers. The free holding period for containers must be at least 15 days. (8) Notwithstanding OJ No C 114, point I. A(3)(c) or I.E.3 c) is replaced by the following : 'the words "European Community"'. (9) Shipment to take place in 20-foot containers, condition FCL/FCL. The supplier shall be responsible for the cost of making the containers in the stack position to the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered loctainer, number of which to be provided to the beneficiary's forwarder. ( 10) The following documents must be sent to the beneficiary's representative immediately after loading to enable him to obtain an import  original pro forma invoice indicating :  type of goods, quantity,  FOB price,  insurance costs ,  freight costs,  packing list,  veterinary certificate,  radiation certificate,  bill of loading ( 1 /3 original). (") See amendment to OJ No C 114 pubished in OJ No C 182, 13 . 7 . 1991 , p. 24. No L 218/10 Official Journal of the European Communities 28 . 8 . 93 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II . Cantidad total Cantidades parciales Ã  . , ... .Lote (en toneladas) (en toneladas) Acc,0n n Inscripciones , complementarias PartÃ ­ TotalmÃ ¦ngde (i tons) DelmÃ ¦ngde (i tons) Aktion nr' Yderligere pÃ ¥skrifter n . Gesamtmenge Teilmengen MaÃ nahme c .. , » , . -,Partle (in Tonnen) (in Tonnen) Nr. ErgÃ ¤nzende Aufschriften n , c Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  .  ,, n vi ,, ,.Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹9. Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  , Total quantity Partial quantities Operation  ,  , .Lot (in tonnes) (in tonnes) No Supplementary markings T QuantitÃ © totale QuantitÃ ©s partielles Action n ° Inscriptions i 'Lot (en tonnes) (en tonnes) Actl0n n Inscriptions complementa, res j  QuantitÃ totale Quantitativi parziali A . ......Lotto (in tonnellate) (in tonnellate) Azl0ne Iscrizlonl supplementÃ ¤r. n .. Totale hoeveelheid Deelhoeveelheden Maatregel Bijkomende ,,.Part!, (in ton) ( ¡n ton) nr Ã « Bijkomende vermeldingen , , Quantidade total Quantidades parciais a - o i · - Ã ¹Lote (em toneladas) (em toneladas) AcÃ §a0 n InscriÃ §Ã µes complementares A 1 290 A 1 : 45 837/93 SÃ ©nÃ ©gal / SSI / 93SSI035 / Thies via Dakar A 2 : 45 838/93 Dominican Republic / CAM / 93CAM007 / Barahona vÃ ­a Santo Domingo A 3 : 600 839/93 Haiti / Caritas N / 93CAN048 / Port-au-Prince A 4 : 270 840/93 Haiti / Protos / 93PRT003 / Port-au-Prince A 5 : 270 841 /93 Nicaragua / Oxfam B / 930XB024 / Managua vÃ ­a Corinto A 6 : 60 842/93 Bolivia / CAM / 93CAM009 / Cochabamba vÃ ­a Antofagasta opciÃ ³n Arica B 705 B 1 : 15 843/93 India / ACA / 93ACA001 / Manaparai via Tuticorin B 2 : 15 844/93 India / ACA / 93ACA002 / Manaparai via Tuticorin B 3 : 135 845/93 India / CAM / 93CAM006 / Sultan's Battery via Madras B 4 : 210 846/93 India / CAM / 93CAM014 / Bombay B 5 : 30 847/93 India / SCF / 93SCF007 / Bombay B 6 : 30 848/93 India / Somedi / 93SOM004 / Bombay B 7 : 270 849/93 India / Somedi / 93SOM007 / Bombay